            ELR JSA(ifp) 890 47:0227
                       Case  1:19-cv-00681-ELR Document 3-2 Filed 02/11/19 Page 1 of 2
JS44 (Rev. 6/2017 NDGAl                                                 CIVIL COVER SHEET!
The JS44 civil cover sheet and the information contained berein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use ofthe Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)


I. (a) PLAINTIFF(S)                                                                               DEFENDANT(S)

Porr1rJr~ s +-                     T                                                             TfJ i-erioji¥
                                                                                                 C'#      6rf'pr-q-h4?~                          SerVICe--                 Cc>rraay
   (b)      COUNTY OF RESIDENCE OF FIRST LISTED                                                 COUNTY OF RESIDENCE OF FIRST LISTED
            PLAINTIFf_ _ _ _ _ _ _ _ __                                                         DEFENDANT_ _ _ _ _ _ _ _ ___
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                      (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                  NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF THE TRACT OF LAND
                                                                                                  INVOLVED

  (c) A TT ORNE YS                (FIRM NAME, ADDRESS, TELEPHONE NUM BER. AND                     ATTORNEYS                 (IF KNOWN)
                                   E·MAIL ADDRESS)


   3 "i'tf'1 /.l1ct/~ S-r                       #'    9?~,<9
 j!JI-/a/J-/-q 0t::                           ;3p72?
(&1;;) 7:53- 0rIy"(
 II. BASIS OF JURISDICTION                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES
          (PLACE AN "X" IN ONE BOX ONLY)                                             (PLACE AN "X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                        (FOR DIVERSITY CASES ONLy)

                                                                              PLF      DEI'                                PLF       DEF

o     I   us. GOV~RNMENT
          PLAINTIFF
                              03 (u.s.
                                    FEDERAL QUESTION
                                        GOVERNMENT NOT A PARTY)
                                                                            01 01             CITIZEN OF THIS STATE       D4         D4     INCORPORATED OR PRINCIPAL
                                                                                                                                            PLACE OF BUSINESS IN TIllS STATE

0:        u.s. GOVERNMENT     04    DIVERSITY
                                   (INDICATE CITIZENSHIP OF PARTIES
                                                                            D: 0         1 CITIZEN OF ANOTHER STATED 5       Os             INCORPORATED AND PRINCIPAL
                                                                                                                                            PLACE OF BUSINESS IN ANOTHER STATE
          DEFENDANT
                                    IN ITEM III)
                                                                            03 03             CITIZEN OR SUBJECT OF A
                                                                                              FOREIGN COUNTRY
                                                                                                                          06 06             FOREIGN NATION



 IV. ORIGIN              (PLACE AN "X "IN ONE BOX ONLY)
                                                                              TRANSFERRED FROM                                   D     MULTIDISTRICT D       APPEAL TO DISTRICT JUDGE
   DIORIGINAL
      PROCEEDING
                        02 STATE
                           REMOVED FROM 03 REMANDED FROM O4 REINSTATED OR 0 5 ANOTIlER DISTRICT
                                 COURT    APPELLATE COURT   REOPENED            (Sp.dry District)
                                                                                                                                     6 LITIGATION -
                                                                                                                                       TRANSFER
                                                                                                                                                           7 FROM MAGISTRATE JUDGE
                                                                                                                                                             JUDGMENT

            MULTIDISTRICT
  D       8 LITIGATION·
            DIRECT FILE


 V. CAUSE OF ACTI0 NJURISDICTIONAL
                     (CITE TH E u.S, CIVIL STATUTE UNDER WH ICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE· 00 NOT CITE
                                       STATUTES UNLESS DIVERSITY)      ,




 (IF COMPLEX, CHECK REASON BELOW)

    o I. Unusually large number of parties.                                     D 6.    Problems locating or preserving evidence
    02.       Unusually large number of claims or defepses.                     o    7. Pending parallel investigations or actions by government.
    D 3.       Factual issues are exceptionally complex                         08.      Multiple use of experts.
      D4.      Greater than normal volume of evidence.                          o 9.     Need for discovery outside United States boundaries.
    D 5.       Extended discovery period is needed.                             Do.      Existence of highly technical issues
                                                                                                                           , and proof.
                       Case 1:19-cv-00681-ELR Document 3-2 Filed 02/11/19 Page 2 of 2

VI. NATURE OF SUIT (PLACEAN"X~INONEBOXONLY)
CONTRACT· "0" MONTHS DlSCOVERY TRACK            CIVIL RIGHTS· "4" MONTHS DlSCOVERY TRACK                  SOCIAL SECURITY· "0" MONTHS DISCOVERY
    o150 RECOVERY OF OVERPA ¥MENT &                     440 OTHER CIVlL RIGHTS                            TRACK



                                                                                                         18
          ENFORCEMENT OF JUDGMENT                       441 VOTING                                               861 HlA(l395ff)
    oIS2 RECOVERY OF DEFAULTED STUDENT
         LOANS (Ex.1. V.terMs)
                                                        442 EMPLOYMENT
                                                        443 HOUSINGI ACCOMMODATIONS                     .
                                                                                                                 862 BLACK LUNG (923)
                                                                                                                 863 DfWC (405(g))
    o153 RECOVERY OF OVERPA ¥MENT OF
         VETERAN'S BENEFITS
                                                        445 AMERICANS with DISABILITIES· Employment
                                                        446 AMERICANS with DISABILITIES - Other
                                                                                                                 863 DIWW (405(8))
                                                                                                                 864 ssm mLE XVI
                                                    D 448 EDUCATION                                              865 RSI (405(g»
CONTRACT· "4" MONTHS D!SCOVERY TRACK
                                                                                                         FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
    §110 £NSURANCE
     120 MARlNE
      130 MIU.ER ACT
                                                IMMIGRATION - "0" MONTHS DISCOVERY TRACK
                                                    o 462 NATURALIZATION APPLICATION
                                                                                                         TRACK
                                                                                                         -rr   870 TAXES (US. Plaintiff or Defendant)
    o140 NEGOTIABLE £NSTRUMENT                     D 465. OTHER lMMIGRATION ACTIOl'S                       D           THJRD PARTY
                                                                                                                     871 IRS'            26USC  7609




    ~
      lSI MEDICARE ACT
     160 STOCKHOLDERS' SIJlTS                   PRISONER PETITIONS· "0" MONTHS DISCOVERY                 OTHER STATUTES· "4" MONTHS DISCOVERY
     190 OTHER CONTRACT                         IBe&!S.                                                  TRACK


                                                                                                         8
                                                                                                                375FALSECLAlMSACT




                                                    ~
     195 CONTRACT PRODUCT LIABILITY                       463 HABEAS CORPUS· Alien Detainee
     196 FRANCHlSE                                        510 MOTIONS TO VACATE SENTENCE                        376 Qui Tam 31 USC 3729(0)
                                                          530 HABEAS CORPUS                                     400 STATE REAPPORTIONMENT



                                                                                                          ~
                      MONTHS DISCOVERY                    5lS HABEAS CORPUS DEATH PENALTY                       430 BANKS AND BANKING
                                                          540 MANDAMUS & OTHER                                  450 COMMERCE/ICC RA TESIETC.
        210 LAND CONDEMNATION                             550 CIVlL RIGHTS· Filed Pro ,.                       460 DEPORTATION
        220 FORECLOSURE                                   555 PRISON CONDmON(S) - Filed Pro s.                  470 RACKETEER INFLUENCED AND CORRUPT
        230 RENT LEASE & EJECTMENT                  o     560 CIVIL DETA£NEE: CONDITIONS OF                          ORGANlZA TIONS
        240 TORTS TO LAND
        245 TORT PRODUCT LIABILITY
        290 ALL OTHER REAL PROPERTY
                                                              CONF£NEMENT

                                                PRISONER PETITIONS - "4" MONTHS DISCOVERY
                                                                                                             §  480 CONSUMER CREDIT
                                                                                                                490 CABLE/SATELLITE TV
                                                                                                                890 OTHER STATUTORY ACTIONS

TORTS· PERSONAL INJURY· "4" MONTHS
                                                TRACK
                                                ---0 550 CIVIL RIGHTS· Filed by Couns.1                    , B  891 AGRlCULTURALACTS
                                                                                                                893ENVlRONMENTAL MATIERS
DISCOVERY TRACK                                     D 555 PRISON CONDmON(S) - Filed by Coun••1
                                                                                                             a  895 FREEDOM OF INFOR."MTION ACT
                                                                                                                899 ADMINISTRATIVE PROCEDURES ACT I


    ~ i:~ ~=
        310AIRPLANE
        315 AIRPLANE PRODUCT LIABILITY          FORFEITURE/PENALTY· "4" MONTHS DISCOVERY                             REVIEW OR APPEAL OF AGENCY DECISION
        320 ASSAULT. LIBEL & SLANDER            TRACK                                                        o 950 CONSTITUTlONALITY OF STATE STATUTES
        330 FEDERAL EMPLOYERS' LIABILITY        ---0  625 DRUG RELATED SEIZURE OF PROPERTY
                                                           21 USC 881




    ~
                  PRODUCT LIABILITY                D 6900THER
      350 MOTOR VEHlCLE •                                                                                            410 ANTITRUST
      355 MOTOR VEHlCLE PRODUCT LIABILITY       LABOR - "4" MONTHS DISCOVERY TRACK                                   850 SECURlTIES I COMMODrnES I EXCHANGE
      360 OTHER PERSONAL £NIURY                    D 110 FAIR LABOR STANDARDS ACT
      362 PERSONAL £NIURY· MEDICAL                     720 LABORIMGMT. RELATIONS                         OTHER STATUTES - ''0'' MONTHS DISCOVERY
          MALPRACTICE
    0365 PERSONAL £NIURY - PRODUCT LIABILITY
    0367 PERSONAL £NIURY· HEALTH CAREl
                                                    §o 740 RAILWAY LABOR ACT
                                                       751 FAMILY and MEDICAL LEAVE ACT
                                                       790 OTHER LABOR LmGATION
                                                                                                         TRACK
                                                                                                         -------0-
                                                                                                                896 ARBITRATION
                                                                                                                    (Confirm I Vacate I Order / Modify)
           PHARMACEUTICAL PRODUCT UABILITY         D 791 EMPL. RET. £NC. SECURITY ACT
    0368 ASBESTOS PERSONAL £NIURY PRODUCT
           LIABILITY                            PROPERTY RIGHTS - "4" MONTHS DISCOVERY

TORTS· PERSONAL PROPERTY· "4" MONTHS'           -8
                                                TRACK.
                                                       820 COPYRIGHTS
                                                                                                         * PLEASE NOTE DISCOVERY
DISCOVERY TRACK                                        840 TRADEMARK                                       TRACK FOR EACH CASE TYPE.
    0370 OTHER FRAUD                                                                                       SEE LOCAL RULE 26.3
    D 371 TRUTH £N LEND£NG                      PROPERTY RIGHTS· "S" MONTHS DISCOVERY
      380 OTHER PERSONAL PROPERTY DAMAGE        TRACK
    B 385 PROPERTY DAMAGE PRODUCT LIABILITY     ---0 830 PATENT
                                                    D     835 PATENT·ABBREVIATED NEW DRUG
BANKRUPTCY· "0" MONTHS DISCOVERY TRACK                         APPLICATIONS (ANDA)· alk/.
     422 APPEAL 28 USC 158                                     Hatch"Waxman cases
    B423 WITHDRAWAL 28 USC 157




VII. REQUESTED IN COMPLAINT:
  o CHECK IF CLASS ACTION UNDER F.R.Ciy.P. 23               DEMAND $
                                                                          --------------------
JURY DEMAND       0   YES   0   NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)


VIII. JUDGE
      RELATEDIREFILED   CASE(S) IF ANY
           _______________________                                      DOCKET NO._______________

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
    o 1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
    D 2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
    D 3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
    04. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DEcmED BY THE SAME
         BANKRUPTCY JUDGE.                                                                                               •
    OS. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
    06. COMPANION OR RELATED CASE TO CASE(S) BE[NG SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S»:




    01. EITHER SAME OR ALL OF THE PARTIES AND ISSUES [N THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                           ,WHICH WAS
        DISMISSED. This case 0 IS 0 IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.




 SIGNA TURE OF ATIORNEY OF RECORD                                                                DATE
